Citation Nr: 1454598	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to SMC based on the need for regular aid and attendance of another person.  

In October 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

It is noted that the June 2013 statement of the case also addressed issues pertaining to increased ratings for the Veteran's service-connected disabilities.  In the substantive appeal, which was received in July 2013, the Veteran specifically limited his appeal to the SMC issue.  The Veteran stated that he was already rated as totally disabled and that "this claim was only for aid and attendance."  Accordingly, the only issue before the Board is that of entitlement to SMC based on the need for the regular aid and attendance of another person.  

At his hearing, the Veteran raised a claim of service connection for a cervical spine disability, secondary to his service-connected gunshot wound residuals.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's service-connected gunshot wound residuals result in the Veteran's need for the regular aid and attendance of another person because he is unable to dress and undress himself; keep himself ordinarily clean and presentable; attend to the wants of nature; or protect himself from the hazards and dangers of his daily environment.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance of another person pursuant to U.S.C.A. §§ 1114(l) are more nearly approximated.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he should be awarded SMC because he is unable to perform activities of daily living without the constant assistance of his wife.  

Special monthly compensation is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The following criteria will be considered in determining whether a veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of a veteran to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

When the above evidence is viewed in a light most favorable to the Veteran, it does demonstrate that the Veteran is entitled to special monthly compensation based on the need for regular aid and attendance.  At the outset, service connection has been established for the following disabilities:  posttraumatic stress disorder (PTSD) rated as 70 percent disabling; gunshot wound right hip and right iliac bone, rated as 50 percent disabling; degenerative changes of the lumbar spine, rated as 20 percent disabling; scar associated with the gunshot wound right hip and right iliac bone rated as 20 percent disabling; internal derangement right knee, rated as 10 percent disabling; post-operative scar, laparotomy with incisional hernia rated as 10 percent disabling, powder burns of the right thigh rated as noncompensable; and, umbilical hernia rated as noncompensable.  The combined schedular rating for the Veteran's service-connected disabilities is 90 percent and the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since July 1999.  

The record contains several examination reports that address the Veteran's functional impairment due to his service-connected disabilities.  Examination reports dated February 2010, May 2010, and June 2010 all note that the Veteran requires help with dressing himself, walking, bathing, and combing his hair.  For example, the examiner in February 2010 specifically indicated that the Veteran needed assistance with bathing, and, that while he could still feed himself, he was not able to prepare his own meals.  The examiner noted that the Veteran had limited fine motor skills in both hands; he is unable to lift his arms over his head, unable to button shirts or zipper pants, and he cannot comb his hair.  The examiner also found that the Veteran was only able to leave his home once per week for medical appointments.  The findings in May 2010 were similar to those in February 2010.  

The June 2010 examiner stated that all of the examined areas of the body were dysfunctional and the Veteran is extremely dependent on his wife for his getting dressed, doing laundry, bathing, transportation, cooking, housekeeping, gardening, and is nearing a stage of requiring constant aid and attendance.  The examiner further noted that the Veteran spent a great deal of his time during the day sleeping and was essentially just existing.

Moreover, one of the Veteran's VA doctors indicated in an October 2012 memorandum that the Veteran's numerous medical issues greatly limit his ability to care for himself, specifically with regard to prolonged sitting and standing, ambulation, transfers, meal preparation and a significant risk of falling.

Also, in an October 2013 memorandum, Dr. Eastlack of the Scripps Clinic refers to the Veteran's notable severe right pelvis and hip injury and noted that it resulted in significant dysfunction in his mobility with respect to his mid-section and right lower extremity.  Additionally, Dr. Eastlack found that the Veteran's cervical spondylotic myelopathy exacerbated the service-connected right lower extremity dysfunction considerably, and that the combination of his injuries, primarily the right hip and lower extremity injury resulted in substantial dysfunction, necessitating a gait aid and other care assistance.  Dr. Eastlack noted that the Veteran has required a caregiver due to his substantial limitations in mobility and poor safety with attempted mobility on the basis of high risk of falls.  

Finally, the Veteran testified at his hearing in October 2014 that he needed help using the toilet.  In summary, the lay statements of record, VA treatment records, private statements and examination show that the Veteran requires assistance, which he receives from his spouse, with dressing and undressing himself and keeping himself ordinarily clean and presentable.  The evidence also indicates that the Veteran is unable to attend to the wants of nature without assistance from his spouse and requires care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  Furthermore, the evidence of record indicates that the Veteran is unable to leave the home other than to attend medical appointments without the assistance of his wife.

The examiners reasoned that the Veteran had significant difficulties in attending to normal activities of daily living including dressing and bathing himself without assistance.  The examiners further noted that while the Veteran was able to ambulate within the home with the aid of a walker, his imbalance made him particularly prone to falls.  The Veteran testified that he has fallen as a result of his service-connected disabilities.  

Based on the above, all doubt is resolved in the Veteran's favor and the Veteran is afforded the benefit of the doubt in finding that the Veteran's service-connected disabilities require the need for aid and assistance of others for dressing, bathing, and feeding.  In addition, the Veteran's imbalance makes him prone to falls, therefore, aid and attendance is also necessary in order to protect the Veteran from the hazards or dangers incident to his daily environment.  The Veteran's service-connected disabilities ultimately render him so helpless that he is in need of the regular aid and attendance of another person.  

SMC is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. 
§ 3.350(i) (2014).  As SMC based on the need for the regular aid and attendance of another person is a greater benefit, these criteria are not applicable in this case.	

It is noted with respect to SMC based on the need for the regular aid and attendance of another person that no single service-connected disability is assigned a single 100 percent rating.  However, at the time the Veteran was granted TDIU, a statement from a VA psychiatrist and a clinical social worker dated in September 1999 indicated that the Veteran's psychiatric disability rendered him totally and completely disabled and due to the chronicity and severity of his psychiatric symptoms his disability was assessed as permanent and total.  

Therefore, resolving all doubt in the Veteran's favor, the Veteran requires the regular aid and attendance of another person, and SMC based on the need for the regular aid and attendance of another person is therefore warranted.  38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


